Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 2/25/2022 has been entered.

Status of Application
Claims 1-29 and 31-32 are pending.
This office action is being issued in response to the Applicant's filing on 2/28/2022.

Allowable Subject Matter
Claims 1-29 and 31-32 are allowed.

Reasons for Allowance
 The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
the gateway configured to transmit a message., representing an electronic trade request with an offer to buy or sell a financial instrument, to the core compute node via a first direct connection, the message received, in turn, by the core compute node, the gateway further configured to transmit the message via a second direct connection to the sequencer which is configured to, in turn, transmit a sequence-marked message to the core compute node via a third direct connection, the sequencer interposed between the gateway and core compute node via the second and third direct connections. (as in Claim 1).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art to sequence-mark (e.g. timestamp) data messages (e.g. emails) being received by and transmitted from a computer system, thereby allowing for the sequencing and organizing of that data message among other data messages (e.g. organizing email messages from newest to oldest).

Rao (US PG Pub. 2020/0034929) discloses a method/system for transmitting sequence-marked (timestamped) messages to a computer for processing wherein the sequence-mark (i.e. timestamp) is utilized to organize the sequence-marked (i.e. timestamped) message among other sequence-marked (timestamped) messages. (see fig. 1B; para. 8). 
However, this prior art reference does not teach or suggest, either by itself or in combination with others, transmitting dual (i.e. two) messages, one sequence-marked and one not sequence-marked, to a computer system for processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         March 8, 2022